Citation Nr: 0411224	
Decision Date: 04/29/04    Archive Date: 05/06/04

DOCKET NO.  02-12 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island



THE ISSUE

Entitlement to an increased rating for intervertebral disc 
syndrome, currently evaluated at 60 percent, on a schedular or 
extraschedular basis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel



INTRODUCTION

The veteran had active service from April 1961 to October 1961 and 
from August 1962 to June 1963.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Providence, Rhode Island, 
Regional Office (RO) of the Department of Veterans Affairs (VA).

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if further 
action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. (West 2002), imposes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits, as well as a duty to notify 
the claimant what information and evidence, if any, the claimant 
is to provide, what evidence VA will attempt to obtain, and for 
the claimant to submit any information or evidence in his or her 
possession.  38 C.F.R. § 3.159(b)(1) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VCAA also requires VA to 
assist the claimant with obtaining the evidence necessary to 
substantiate the claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326 (2003).

The RO issued a letter to the veteran in December 2001, which was 
intended to provide the veteran the notice required by the VCAA.  
Although the veteran's claim is for an increased rating, the 
letter addresses only what evidence is required to support a claim 
for service connection.  A claim for an increased rating is not 
discussed even inferentially.  Thus, the letter is deficient and 
does not provided the requisite notice under the VCAA.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183.

A February 2002 rating decision continued the rating of the 
veteran's IVS, cervical spine, at 60 percent.  The statement of 
the case (SOC) was issued in June 2002.  The rating criteria for 
IVS was changed, effective September 23, 2002.  Further, effective 
September 26, 2003, the rating criteria for all disc pathology was 
changed, to include renumbering the diagnostic codes, see 68 FR 
51454-51458 (August 27, 2003), and prescribing a normal range of 
motion standard in these regulations.  Review of current back 
complaints and findings should be undertaken giving consideration 
to these changes.  The Board notes no record in the claim file 
that the veteran either has been notified of either the September 
23, 2002, or the September 26, 2003, change in rating criteria or 
that he has waived it.

It is noted, that pursuant to those changes, ratings may be 
assigned for limitation of motion and for neurological findings.  
Examinations to determine neurological findings are needed to 
fully adjudicate this claim.

It is also noted that during the course of this appeal, service 
connection for paralysis of the left rhomboid, secondary to the 
neck pathology, has been granted.  A 30 percent rating has been 
assigned.  Additionally, service connection for a right rhomboid 
strain, rated 30 percent disabling has been assigned.  He has also 
been granted a total rating for individual unemployability.  

Accordingly, the case is REMANDED for the following:

1.  The RO shall provide a letter to the veteran which 
specifically addresses the VCAA and its requirements of notice and 
assistance as concerns a claim for an increased rating.  In 
addition to the other required information, the letter should 
specifically inform the veteran of the evidence already obtained 
by the RO and associated with the claim file (as regard the issue 
of this particular appeal) and whether the RO intends to obtain 
any additional information.  Further, the veteran must be 
specifically informed as to what, if any, evidence he is to 
obtain, and what, if any, additional evidence the VA will obtain 
on his behalf.  He should also be provided with the new criteria 
for rating his cervical spine so that he and his representative 
may acquire evidence or submit argument if they so desire.

2.  After the above is complete, the RO shall ensure that any 
medical evidence or treatment records generated since the SOC are 
obtained and associated with the claim file.

3.  Thereafter, a comprehensive VA examination should be 
conducted.  Orthopedic and neurological findings concerning the 
cervical spine are required.  All indicated tests should be 
accomplished and all clinical findings should be reported in 
detail.  The claims folder should be provided to the examiner for 
review prior to the examination.  All functional limitations 
should be described, as should complaints of pain.  To the extent 
there are neurological manifestations, the nerve groups effected 
should be described.  Loss of hand grip, or other limitations of 
motion or function due to neurological changes should be set 
forth.

4.  After all of the above is completed, the RO shall review all 
of the evidence obtained since the SOC in light of all the other 
evidence of record and evaluate the veteran's IVS under the 
applicable rating criteria for the time periods involved.  To the 
extent that the benefit sought on appeal remains denied, issue the 
veteran a supplemental SOC and, if all is in order, return the 
case to the Board for further appellate review.
  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





